PER CURIAM.
In resentencing appellant, per order of this court, 522 So.2d 1006, the trial court departed from the guidelines recommended sentence of seventeen to twenty-two years and sentenced appellant to thirty years’ incarceration. The scoresheet listed three grounds for departure, the first two of which were invalid. The third ground listed was psychological and physical trauma to the nine-month pregnant victim, who delivered two weeks later.
While the record does not support the birth of the victim’s child as a proximate result of the armed robbery, the record does support the finding of physical injury, in that the victim was taken to the hospital after the incident passing blood clots. Thus, there is one valid ground for departure. However; since Albritton v. State, 476 So.2d 158 (Fla.1985), is applicable to this sentence, and we are unable to say beyond a reasonable doubt that the trial judge would sentence appellant to eight additional years for the only valid ground remaining, we remand the cause for resentencing in the light of this opinion.
REVERSED AND REMANDED.
DOWNEY, GLICKSTEIN and GUNTHER, JJ., concur.